Exhibit 10.6
A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING TIME-BASED AND PERFORMANCE-BASED
CASH AWARD AGREEMENT
FOR EMPLOYEES IN MEXICO, CANADA AND EUROPE
Code Sheet
The following codes are used in this Award Agreement and should be replaced
using your computer’s “Replace” function.

         
 
  VTA   Grantee’s name (all capital letters)
 
       
 
  VTB   Grant Date (all capital letters)
 
       
 
  Vtb   Grant Date (initial capital letters only)
 
       
 
  Vtc   Person to contact for more information
 
       
 
  Vtd   Contact’s telephone number, including area code
 
       
 
  Vte   Date that is 30 days after the Grant Date (initial capital letters only)
 
       
 
  Vtf   Amount of Time-based Award granted (insert only the number in Arabic
numerals)
 
       
 
  Vtg   Amount of Performance-based Award granted (insert only the number in
Arabic numerals)
 
       
 
  Vth   Contact’s street address
 
       
 
  Vti   Contact’s city, state and zip code

 

 



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
TIME-BASED AND PERFORMANCE-BASED
CASH AWARD AGREEMENT GRANTED TO VTA on VTB
A. Schulman, Inc. (“Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the A. Schulman, Inc. Amended and Restated 2006
Incentive Plan (“Plan”) as a means through which employees like you may share in
the Company’s success. Capitalized terms that are not defined herein shall have
the same meanings as in the Plan.
This Award Agreement describes many features of your Award and the terms and
conditions of your Award. To ensure you fully understand these terms and
conditions, you should:

  •   Read the Plan carefully to ensure you understand how the Plan works;

  •   Read this Award Agreement carefully to ensure you understand the nature of
your Award and what you must do to earn it; and

  •   Contact Vtc at Vtd if you have any questions about your Award.

Also, no later than Vte, you must return a signed copy of the Award Agreement
to:
Vtc
A. Schulman, Inc.
Vth
Vti
Nature of Your Award
You have been granted a Cash-Based Award. The conditions affecting your Award
are described in this Award Agreement and the Plan, both of which you should
read carefully.
Grant Date: Vtb.
Amount of Award: You have been granted a Cash-Based Award equal to $Vtf
(“Time-based Award”) and a Cash-Based Award equal to $Vtg (“Performance-based
Award”), subject to the terms and conditions of this Award Agreement and the
Plan. The Time-based Award and the Performance-based Award are hereinafter
referred to collectively as the “Award.”

 

1



--------------------------------------------------------------------------------



 



When Your Award Will Vest
Your Award will be settled or will be forfeited depending on whether the
applicable terms and conditions have been met.

[1]   Time-based Award

Normal Time-based Vesting Date: Normally, subject to your continued employment
with the Company or a Related Entity, your Time-based Award will vest with
respect to 33 1/3% of the total amount underlying such Time-based Award on each
of the first, second and third anniversaries of the Grant Date. For purposes of
this Section [1], each 12-month period ending on an anniversary of the Grant
Date shall be referred to as a “Vesting Year.”
However, your Time-based Award may vest earlier in the circumstances described
below.
How Your Time-based Award Might Vest Earlier Than the Normal Time-based Vesting
Date: Your Time-based Award will immediately vest if there is a Change in
Control.
How Your Termination Will Affect Your Time-based Award: You may forfeit your
Time-based Award if you Terminate before the Normal Time-based Vesting Date,
although this will depend on why you Terminate.

  •   If you Terminate because of [a] death or [b] Disability, your Time-based
Award will fully vest on your Termination date.

  •   If you Terminate because of Retirement and if the Committee agrees to
treat your Termination as a Retirement, a prorata portion of your Time-based
Award will vest on your Retirement date equal to [1] the amount of your unvested
Time-based Award that would have become vested if you had remained employed
through the end of the Vesting Year in which you Terminate, multiplied by [2] a
fraction, the numerator of which is the number of whole months you were employed
during such Vesting Year and the denominator of which is 12.

  •   If you Terminate under any other circumstances, all of your Time-based
Award granted through this Award Agreement will be forfeited on your Termination
date.

[2]   Performance-based Award

Normal Performance-based Vesting Date: Except as otherwise provided in this
Award Agreement, the amount of your Performance-based Award that will vest on
the Normal Performance-based Vesting Date will be determined by reference to
both: [1] whether the Company’s Total Shareholder Return is positive or negative
during the Performance Period; and [2] the relative performance of the Company’s
Total Shareholder Return as compared to the Peer Group Companies during the
Performance Period. The amount of your Performance-based Award that will vest on
the Normal Performance-based

 

2



--------------------------------------------------------------------------------



 



Vesting Date will equal the total amount of your Performance-based Award,
multiplied by the applicable percentage as set forth in the tables below. If the
Company’s Total Shareholder Return is between two percentages, the amount of
your Performance-based Award that vests will be interpolated by the Company.
Notwithstanding the foregoing, any portion of your Performance-based Award that
does not vest as of the Normal Performance-based Vesting Date shall be
forfeited.

        Relative Performance of Total Shareholder       Return to Peer Group
Companies   Negative Total Shareholder Return  
Less than 50th Percentile
  0 %
50th Percentile
  25 %
75th Percentile or Greater
  50 %

        Relative Performance of Total Shareholder       Return to Peer Group
Companies   Positive Total Shareholder Return
25th Percentile or Less
  0 %
50th Percentile
  50 %
75th Percentile or Greater
  100 %

“Total Shareholder Return” for the Performance Period is calculated by first
taking the theoretical value of $100 invested in the Shares at the 30-day
average price of the Shares as of the Grant Date (i.e., the average daily
closing price over the 30-day period preceding the Grant Date) and the
theoretical value of $100 invested with each of the peer group companies in the
S&P Special Chemicals Index (the “Peer Group Companies”) using the same 30-day
average methodology as of the Grant Date. On the third anniversary of the Grant
Date (the “Normal Performance-based Vesting Date”), the value of the Shares
(using the average daily closing price over the 30 days preceding the Normal
Performance-based Vesting Date and assuming all dividends are reinvested) is
compared with the value of each of the Peer Group Companies (using the same
30-day average methodology as of the Normal Performance-based Vesting Date and
again assuming that all dividends are reinvested).
For purposes of the Performance-based Award granted pursuant to this Award
Agreement, the Performance Period is the period beginning on the Grant Date and
ending on the third anniversary thereof.
However, your Performance-based Award may vest earlier in the circumstances
described below.
How Your Performance-based Award Might Vest Earlier Than the Normal
Performance-based Vesting Date: Your Performance-based Award will immediately
vest and all performance objectives will be deemed to have been met if there is
a Change in Control.
How Your Termination Will Affect Your Performance-based Award: You may forfeit
your Performance-based Award if you Terminate before the Normal
Performance-based Vesting Date, although this will depend on why you Terminate.

 

3



--------------------------------------------------------------------------------



 



[A] If you Terminate because of [i] death, [ii] Disability or [iii] after
qualifying for Retirement if the Committee agrees to treat your Termination as a
Retirement, a prorata portion of your Performance-based Award granted through
this Award Agreement will vest but only if the performance criteria described
above are actually met at the Normal Performance-based Vesting Date:

             
 
  Amount of Performance-based Award that would have vested if you had not
Terminated before the Normal Performance-based Vesting Date   X   the number of
whole months between the Grant Date and your Termination date
 
36

If those performance criteria are not met, all of your Performance-based Award
will be forfeited.
[B] If you Terminate under any other circumstances, all of your
Performance-based Award granted through this Award Agreement will be forfeited.
Settling Your Award
Your vested Award will be settled within 60 days following the applicable
vesting date.
Other Rules Affecting Your Award
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any portion of your Award and any other right under the Plan that is unsettled
at your death. To do so, you must complete a beneficiary designation form by
contacting Vtc at Vtd or the address below. If you previously completed a valid
beneficiary designation form, such form shall apply to the Award until changed
or revoked. If you die without completing a beneficiary designation form or if
you do not complete that form correctly, your beneficiary will be your surviving
spouse or, if you do not have a surviving spouse, your estate.
Tax Withholding: Applicable withholding taxes must be withheld with respect to
your Award. These taxes may be paid in one of several ways. They are:

  •   By the Company withholding this amount from other amounts owed to you
(e.g., from your salary);

  •   By giving the Company a check (payable to “A. Schulman, Inc.”) in an
amount equal to the taxes that must be withheld; or

  •   By having the Company withhold a portion of the cash payment that
otherwise would be distributed to you equal to the taxes that must be withheld.

You must choose the approach you prefer before the Award is settled, although
the Company may reject your preferred method for any reason (or for no reason).
If this happens or if you do not choose a method within 30 days of the
applicable settlement date, the Company will specify (from among the
alternatives just listed) how these taxes are to be paid.

 

4



--------------------------------------------------------------------------------



 



Transferring Your Award: Normally, your Award may not be transferred to another
person. However, as described above, you may complete a beneficiary designation
form to name the person to receive any portion of your Award that is settled
after you die.
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.
Other Agreements: Also, your Award will be subject to the terms of any other
written agreements between you and the Company or a Related Entity to the extent
that those other agreements do not directly conflict with the terms of the Plan
or this Award Agreement.
Adjustments to Your Award: Subject to the terms of the Plan, your Award will be
adjusted, if appropriate, to reflect any change to the Company’s capital
structure.
Other Rules: Your Award also is subject to more rules described in the Plan. You
should read the Plan carefully to ensure you fully understand all the terms and
conditions of this Award.
*****
You may contact Vtc at the address or number given below if you have any
questions about your Award or this Award Agreement.
*****

 

5



--------------------------------------------------------------------------------



 



Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Vtc at the
address given below no later than Vte.
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;

  •   I understand and accept the conditions placed on my Award and understand
what I must do to earn my Award;

  •   I will consent (in my own behalf and in behalf of my beneficiaries and
without any further consideration) to any change to my Award or this Award
Agreement to avoid paying penalties under Section 409A of the Code, even if
those changes affect the terms of my Award and reduce its value or potential
value; and

  •   I must return a signed copy of this Award Agreement to the address shown
below by Vte.

                          VTA           A. SCHULMAN, INC.    
 
                       
 
          By:                            
(signature)
                       
 
                        Date signed:           Date signed:        
 
 
 
             
 
   

A signed copy of this Award Agreement must be sent to the following address no
later than Vte:
Vtc
A. Schulman, Inc.
Vth
Vti
Vtd

 

6